NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 25 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 20-30159

                Plaintiff-Appellee,              D.C. No. 1:04-cr-00127-RCT-1

 v.
                                                 MEMORANDUM*
DAVID ROLAND HINKSON,

                Defendant-Appellant.

                    Appeal from the United States District Court
                              for the District of Idaho
                   Richard C. Tallman, Circuit Judge, Presiding**

                            Submitted March 16, 2021***

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      David Roland Hinkson appeals pro se from the district court’s orders

denying his motions for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Hinkson contends that the district court erred by denying his motion for


      *
              This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              Richard C. Tallman, Circuit Judge for the Ninth Circuit Court of
Appeals, sitting by designation.
      ***
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
compassionate release. He argues that his age and chronic medical conditions, his

desire to provide hospice care for his parents, and the illegality of his sentence

establish “extraordinary and compelling” circumstances warranting relief.

       The district court did not abuse its discretion.1 The record reflects that the

district court considered Hinkson’s medical records and the arguments raised in

both of his motions for compassionate release, but concluded that a reduced

sentence was not appropriate in light of Hinkson’s serious underlying convictions,

his lack of remorse, his poor behavior while in custody, and his ongoing

dangerousness. See 18 U.S.C. § 3582(c)(1)(A) (district court must consider the

applicable 18 U.S.C. § 3553(a) sentencing factors when reviewing a motion for

compassionate release); see also 18 U.S.C. § 3553(a)(1), (a)(2)(C). Moreover, the

district court did not clearly err in finding that Hinkson remained a danger to the

community. See United States v. Graf, 610 F.3d 1148, 1157 (9th Cir. 2010) (“A

finding is clearly erroneous if it is illogical, implausible, or without support in the

record.”). We further find unpersuasive Hinkson’s other allegations of error by the

district court.

       AFFIRMED.


1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). We assume for purposes of this appeal the government’s
undisputed assertion that the abuse of discretion standard also applies to denials
under 18 U.S.C. § 3582(c)(1)(A)(i).

                                           2                                     20-30159